 

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 17th day of December 2013 (the “Effective Date”), by and between BTX
Trader LLC, a Delaware limited liability company (the “Company”), with an
address at One East Uwchlan Avenue, Suite 301, Exton, PA 19341, and Divya Thakur
(“Executive”).

W I T N E S S E T H:

WHEREAS, Executive desires to be employed by the Company as its Chief Technology
Officer and the Company wishes to employ Executive in such capacity;

WHEREAS, on or about the time that Executive becomes employed by the Company,
the Company shall be acquired by WPCS International Incorporated (“WPCS” or the
“Member”), a publicly traded Delaware corporation whose shares of common stock
are traded on The NASDAQ Capital Market and the Company shall become a wholly
owned subsidiary of WPCS (the “Acquisition”).

NOW, THEREFORE, the parties mutually agree as follows:

 

1.                   Employment. The Company hereby employs the Executive and
the Executive hereby accepts employment as an executive of the Company, subject
to the terms and conditions set forth in this Agreement. Additionally, in
connection with his employment hereunder, Executive shall be appointed to the
Board of Directors of WPCS, at the sole discretion of the Board of Directors of
WPCS, upon the satisfaction of background checks and requisite approvals.

 2.           Duties. The Executive shall serve as the Chief Technology Officer
of the Company, with such duties, responsibilities and authority as are
commensurate and consistent with his position, as may be, from time to time,
assigned to him by the Chief Executive Officer or the Board of Directors (the
“Board”) of the Member. The Executive shall report directly to the Chief
Executive Officer and the Board of WPCS. During the Term (as defined in Section
3), the Executive shall devote his full business time and efforts to the
performance of his duties hereunder unless otherwise authorized by the Member.
Notwithstanding the foregoing, the expenditure of reasonable amounts of time by
the Executive for the making of passive personal investments, the conduct of
private business affairs and charitable and professional activities shall be
allowed, provided such activities do not materially interfere with the services
required to be rendered to the Company hereunder and do not violate the
confidentiality provisions set forth in Section 8 below.  For the avoidance of
doubt, Executive may invest or be involved with other ventures and investments
(hereafter “Other Investments”), so long as all Other Investments are disclosed
to the Member and the Member determines that Executive’s involvement in any
Other Investment does not contravene any provisions of this Agreement or will
breach any of Executive’s duties to Company, the Member or its stockholders.

 

3.           Term of Employment. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of one (1) year from the date hereof. The term of this
Agreement shall automatically be extended for additional terms of one (1) year
each (each a “Renewal Term”) unless either party gives prior written notice of
non-renewal to the other party no later than three (3) months prior to the
expiration of the Initial Term (“Non-Renewal Notice”), or the then current
Renewal Term, as the case may be. For purposes of this Agreement, the Initial
Term and any Renewal Term are hereinafter collectively referred to as the
“Term.”

 

  4.           Compensation of Executive.

 

(a)           The Company shall pay the Executive a signing bonus of $133,333
(the “Signing Bonus”) by wire transfer of immediately available funds to an
account designated by the Executive upon the closing of the Acquisition.

 

 

 

 

(b)           The Company shall pay the Executive as compensation for his
services hereunder, in equal semi-monthly or bi-weekly installments during the
Term, the sum of $170,000 per annum (the “Base Salary”), less such deductions as
shall be required to be withheld by applicable law and regulations. The Board of
Directors of the Member shall review the Base Salary on an annual basis and has
the right but not the obligation to increase the Base Salary.

 

(c)           In addition to the Signing Bonus set forth in Section 4(a) and the
Base Salary set forth in Section 4(b), above, after the consummation of the
Acquisition, the Executive shall be entitled to receive an annual cash bonus
(“Annual Bonus”) in an amount equal to up to one hundred (100%) percent of his
then-current Base Salary if the Company meets or exceeds criteria adopted by the
Compensation Committee of the Board of the Member (the “Compensation Committee”)
for earning Bonuses which shall be adopted by the Compensation Committee
annually.  Annual Bonuses shall be paid by the Company to the Executive promptly
after determination that the relevant targets have been met, it being understood
that the attainment of any financial targets associated with any bonus shall not
be determined until following the completion of WPCS’s annual audit and public
announcement of such results and shall be paid promptly following WPCS’s
announcement of earnings.   The Compensation Committee may provide for lesser or
greater percentage Annual Bonus payments for Executive upon achievement of
partial or additional criteria established or determined by the Compensation
Committee from time to time.  For the avoidance of doubt, if Executive is
employed upon expiration of the term of this Agreement, he shall be entitled to
the Annual Bonus for such last year on a pro-rata basis through the last date of
employment, even if he is not employed by the Company on the date the Annual
Bonus is paid for such last year.

 

(d)         Equity Awards. Executive shall be eligible for such grants of awards
under stock option or other equity incentive plans of WPCS adopted by the Board
of WPCS and approved by the stockholders of WPCS (or any successor or
replacement plan adopted by the Board of WPCS and approved by the stockholders
of WPCS) (the “Plan”) as the Compensation Committee of WPCS may from time to
time determine (the “Share Awards”). Share Awards shall be subject to the
applicable Plan terms and conditions, provided, however, that Share Awards shall
be subject to any additional terms and conditions as are provided herein or in
any award certificate(s), which shall supersede any conflicting provisions
governing Share Awards provided under the Plan. Upon the adoption by the Board
of WPCS of a new Plan which is approved by the stockholders of WPCS, Executive
shall be entitled to receive, upon approval by the Board of WPCS, in its sole
discretion, a stock option grant to purchase up to 5.33% of the outstanding
common stock of WPCS, calculated as of the date of such grant (the “Initial
Option Grant”), which shall vest in four equal annual installments, beginning on
the one year anniversary of the date of the Initial Option Grant. The Initial
Option Grant and any other Share Awards issued to Executive by WPCS under the
terms of this Agreement, as well as any other securities of WPCS held by the
Executive, shall be subject to terms of a lockup agreement, in the form attached
hereto as Exhibit A.

 

(e)  The Company shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Company’s policy for reimbursement of
expenses from time to time.

 

(f)    The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans, including perquisites, if any, as the Company
or WPCS provides to their executives or executives of subsidiaries (as the case
may be), including group family health insurance coverage which shall be paid by
the Company (the “Benefit Plans”).  If at any time during the Term, the Company
or WPCS does not provide its executives or executives of its subsidiaries (as
the case may be) with health insurance (including hospitalization) under a
Benefit Plan, Executive shall be entitled to secure such health insurance for
himself and his immediate family (i.e., spouse and natural born children) and
the Company shall reimburse Executive for the cost of such insurance promptly
after payment by the Executive for such insurance.  For avoidance of doubt,
Executive shall be entitled to secure health insurance from high quality
companies such as Blue Cross/Blue shield, United or Emblem and the ability to
select a no or low deductible plan.  If Executive secures such health insurance,
such health insurance shall be deemed to be a Benefit Plan hereunder.

 

(g) At such time that Executive may be appointed as a director of WPCS, WPCS
shall execute and deliver in favor of the Executive, an indemnification
agreement on the same terms and conditions entered into with other directors of
WPCS.



 

 



 

  5.           Termination.

 

(a)           This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:

 

(i)           upon the Executive’s death;

 

(ii)           upon the Executive’s “Total Disability” (as herein defined);

 

(iii)           upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either party has provided a timely Non-Renewal Notice
in accordance with Section 3, above;

 

(iv)           at the Executive’s option, upon ninety (90) days prior written
notice to the Company;

 

(v)           at the Executive’s option, in the event of an act by the Company,
defined in Section 5(c), below, as constituting “Good Reason” for termination by
the Executive; and

 

(vi)           at the Company’s option, in the event of an act by the Executive,
defined in Section 5(d), below, as constituting “Cause” for termination by the
Company.

 

(b)           For purposes of this Agreement, the Executive shall be deemed to
be suffering from a “Total Disability” if the Executive has failed to perform
his regular and customary duties to the Company for a period of 180 days out of
any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board of the Member, exclusive
of the Executive, if Executive is then serving on the Board, vote to determine
that the Executive is mentally or physically incapable or unable to continue to
perform such regular and customary duties of employment. As used herein, the
term “Rehabilitated” shall mean such time as the Executive is willing, able and
commences to devote his time and energies to the affairs of the Company to the
extent and in the manner that he did so prior to his Total Disability.

 

(c)           For purposes of this Agreement, the term “Good Reason” shall mean
that the Executive has resigned due to (i) any diminution of duties inconsistent
with Executive’s title, authority, duties and responsibilities (including,
without limitation, a change in the chain of reporting); (ii) any reduction of
or failure to pay Executive compensation provided for herein, except to the
extent Executive consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of fifteen (15) days
following written notice to the Company by Executive of such non-payment; (iii)
any relocation of the principal location of Executive’s employment within 15
miles outside of New York, New York without the Executive’s prior written
consent; (iv) the consummation of any Change in Control Transaction (as defined
below); or (v) any material violation by the Company of its obligations under
this Agreement that is not cured within sixty (60) days after receipt of written
notice thereof from the Executive.  For purposes of this Agreement, the term
“Change in Control Transaction” means the sale of the Company to an
un-affiliated person or entity or group of un-affiliated persons or entities
pursuant to which such party or parties acquire (i) capital of the Company
representing at least fifty percent (50%) of outstanding capital or sufficient
to elect a majority of the Board or of the board of directors of the Company
(whether by merger, consolidation, sale or transfer of interests (other than a
merger where the Company is the surviving entity and the members and directors
of the Company prior to the merger constitute a majority of the members and
directors, respectively, of the surviving entity (or its parent) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis.

 

(d)           For purposes of this Agreement, the term “Cause” shall mean:

 

(i) conviction of a felony or a crime involving fraud or moral turpitude; or



 

 

(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Company records, or commission of any criminal act which
impairs Executive’s ability to perform appropriate employment duties for the
Company; or

(iii) intentional or reckless conduct or gross negligence materially harmful to
the Company, the Member or the successor to the Company after a Change in
Control , including violation of a non-competition or confidentiality agreement;
or

(iv) willful failure to follow lawful and reasonable instructions of the person
or body to which Executive reports; or

(v) gross negligence or willful misconduct in the performance of Executive’s
assigned duties; or

 

(vi) any material breach of this Agreement by Executive.

 

 

6.           Effects of Termination.

 

(a)           Upon termination of the Executive’s employment pursuant to Section
5(a)(i) or (ii), in addition to the accrued but unpaid compensation and vacation
pay through the date of death or Total Disability and any other benefits accrued
to him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive or
his estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) continued provision for a period of twelve (12) months
following the Executive’s death or Total Disability of benefits under Benefit
Plans extended from time to time by the Company to its senior executives; and
(ii) payment on a pro-rated basis of any Annual Bonus or other payments earned
in connection with any bonus plan to which the Executive was a participant as of
the date of death or Total Disability.

 

(b)           Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Company has offered to renew the term of the Executive’s
employment for an additional one (1) year period and the Executive chooses not
to continue in the employ of the Company, the Executive shall be entitled to
receive only the accrued but unpaid compensation and vacation pay through the
date of termination, payment on a pro-rated basis of any Annual Bonus or other
payments earned in connection with any bonus plan to which the Executive was a
participant as of the date of the Executive’s termination of employment,  any
other benefits accrued to him under any Benefit Plans outstanding at such time
and the reimbursement of documented, unreimbursed expenses incurred prior to
such date. In the event the Company tenders a Non-Renewal Notice to the
Executive, then the Executive shall be entitled to the same severance benefits
as if the Executive’s employment were terminated pursuant to Section 5(a)(v);
provided, however, if such Non-Renewal Notice was triggered due to the Company’s
statement that the Executive’s employment was terminated due to Section 5(a)(vi)
(for “Cause”), then payment of severance benefits will be contingent upon a
determination as to whether termination was properly for “Cause.”

 

(c)           Upon termination of the Executive’s employment pursuant to Section
5(a)(v) or other than pursuant to Section 5(a)(i), 5(a)(ii), 5(a)(iii),
5(a)(iv), or 5(a)(vi) (i.e., without “Cause”), in addition to the accrued but
unpaid compensation and vacation pay through the end of the Initial Term or any
then applicable extension of the Term and any other benefits accrued to him
under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive
shall be entitled to the following severance benefits: (i) twelve (12) months’
Base Salary at the then current rate, to be paid in a single lump sum payment
not later than sixty (60) days following such termination, less withholding of
all applicable taxes; (ii) continued provision for a period of twelve (12)
months after the date of termination of the benefits under Benefit Plans
extended from time to time by the Company to its senior executives; and (iii)
payment on a pro-rated basis of any Annual Bonus or other payments earned in
connection with any bonus plan to which the Executive was a participant as of
the date of the Executive’s termination of employment.  



 

 

(d)           Upon termination of the Executive’s employment pursuant to Section
5(a)(iv) or (vi), in addition to the reimbursement of documented, unreimbursed
expenses incurred prior to such date, the Executive shall be entitled to the
following severance benefits: accrued and unpaid Base Salary and vacation pay
through the date of termination, less withholding of applicable
taxes.  Executive shall have any conversion rights available under the Company’s
Benefit Plans and as otherwise provided by law, including the Comprehensive
Omnibus Budget Reconciliation Act.

 

(e)           Any payments required to be made hereunder by the Company to the
Executive shall continue to the Executive’s beneficiaries in the event of his
death until paid in full.

 

7.           Vacations. The Executive shall be entitled to a vacation of two (2)
weeks per year, during which period his Base Salary shall be paid in full. The
Executive shall take his vacation at such time or times as the Executive and the
Company shall determine is mutually convenient. Any vacation not taken in one
(1) year shall accrue, up to a maximum of six (6) weeks vacation, and shall
carry over to the subsequent year.

 

8.           Confidential Information.

(a) Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding WPCS, the Company, its
subsidiaries and their respective businesses (“Confidential Information”),
including but not limited to, its products, methods, formulas, software code,
patents, sources of supply, customer dealings, data, know-how, trade secrets and
business plans, provided such information is not in or does not hereafter become
part of the public domain, or become known to others through no fault of the
Executive. The Executive acknowledges that such information is of great value to
WPCS and the Company, is the sole property of WPCS and the Company (as the case
may be), and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by WPCS and the Company herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by WPCS and/or the Company, and not otherwise in the public domain. The
provisions of this Section 8 shall survive the termination of the Executive’s
employment hereunder.

(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company, WPCS or their respective
subsidiaries.

(c) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

9.Non-Competition and Non-Solicitation.

(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to WPCS and the
Company and that its protection and maintenance constitutes a legitimate
business interest of WPCS and the Company, to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the Company’s and WPCS’s
business is conducted worldwide (the “Territory”), and that the Territory, scope
of prohibited competition, and time duration set forth in the non-competition
restrictions set forth below are reasonable and necessary to maintain the value
of the Confidential Information of, and to protect the goodwill and other
legitimate business interests of, the Company, its affiliates and/or its clients
or customers. The provisions of this Section 9 shall survive the termination of
the Executive’s employment hereunder for the time periods specified below.



 

 

(b) The Executive hereby agrees and covenants that he shall not without the
prior written consent of the Member, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than two (2%)
percent of the outstanding securities of a company whose shares are traded on
any national securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Member or the Company;
provided however, that the Executive shall be precluded from serving as an
operating partner, general partner, manager or governing board designee with
respect to such portfolio companies), or whether on the Executive's own behalf
or on behalf of any other person or entity or otherwise howsoever, during the
Term and thereafter to the extent described below, within the Territory:

(1) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company, as defined in the next sentence. Business shall be the development and
operation of Bitcoin electronic trading platforms and related software,
including Bitcoin trading software and exchanges.

(2) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the Business of the Company;

(3) Attempt in any manner to solicit or accept from any customer of the Company,
with whom Executive had significant contact during Executive’s employment by the
Company (whether under this Agreement or otherwise), business of the kind or
competitive with the Business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if any such customer elects to move its business to a
person other than the Company, provide any services of the kind or competitive
with the Business of the Company for such customer, or have any discussions
regarding any such service with such customer, on behalf of such other person
for the purpose of competing with the Business of the Company; or

(4) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company for the purpose of competing with the Business of the Company.

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 9 shall continue during the Employment
Period and, upon termination of the Executive’s employment pursuant to Section 5
(other than pursuant to Section 5(a)(v) or 5(d)(iv)), for a period of one (1)
year thereafter, provided, however, that following termination of employment,
the restrictions of this Section 9 shall terminate upon the occurrence of an
Event of Default (as such term is defined in the Senior Secured Note issued by
the Company to the Executive on December 17, 2013) that is not cured within
thirty (30) days.



 

 

 

10.           Clawback Rights.  The Annual Bonus, and any and all stock based
compensation (such as options and equity awards, including the Initial Option
Grant and any other Share Awards) (collectively, the “Clawback Benefits”) shall
be subject to “Clawback Rights” as follows: During the period that the Executive
is employed by the Company and  upon the termination of the Executive’s
employment and for a period of three (3) years thereafter, if there is a
restatement of any financial results from which any Clawback Benefits to
Executive shall have been determined, Executive agrees to repay any amounts
which were determined by reference to any Company financial results which were
later restated (as defined below), to the extent the Clawback Benefits amounts
paid exceed the Clawback Benefits amounts that would have been paid, based on
the restatement of the Company’s (or WPCS’s) financial information.  All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee of the Member to  take
into account the restated results, and any excess portion  of  the Clawback
Benefits  resulting from such restated results shall be immediately surrendered
to WPCS and if not so surrendered within ninety (90) days of the revised
calculation being provided to the Executive by the Compensation Committee of the
Member following a publicly announced restatement, the Company and/or WPCS shall
have the right to take any and all action to effectuate such adjustment. The
calculation of the revised Clawback Benefits amount shall be determined by the
Compensation Committee of the Member in good faith and applicable law, rules and
regulations.  All determinations by the Compensation Committee of the Member
with respect to the Clawback Rights shall be final and binding on the Company,
WPCS and Executive.  The Clawback Rights shall terminate following a Change of
Control, subject to applicable law, rules and regulations. For purposes of this
Section 10, a restatement of financial results that requires a repayment of a
portion of the Clawback Benefits amounts shall mean a restatement resulting from
material non-compliance of the Company (or WPCS) with any financial reporting
requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or  requirements which were not in effect on the date the
financial statements were originally prepared (“Restatements”).  Additionally,
if any material breach of any agreement by Executive relating to
confidentiality, non-competition, non-raid of employees, or non-solicitation of
vendors or customers (including, without limitation, Sections 8 or 9 hereof) or
if any material breach of Company policy or procedures which causes material
harm to the Company or WPCS occurs, as determined by the Board of the Member in
its sole discretion, then the Executive agrees to repay or surrender any
Clawback Benefits upon demand by the Company and if not so repaid or surrendered
within ninety (90) days of such demand, the Company and/or WPCS shall have the
right to take any and all action to effectuate such adjustment. The parties
acknowledge it is their intention that the foregoing Clawback Rights as relates
to Restatements conform in all respects to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (the “Dodd Frank Act”) and
requires recovery of all “incentive-based” compensation, pursuant to the
provisions of the Dodd Frank Act and any and all rules and regulations
promulgated thereunder from time to time in effect.  Accordingly, the terms and
provisions of this Agreement shall be deemed automatically amended from time to
time to assure compliance with the Dodd Frank Act and such rules and regulation
as hereafter may be adopted and in effect.

 

11.           Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.



 

 

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.

 

12.           Miscellaneous.

 

(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach or threatened
breach by him of Sections 8 or 9 of this Agreement shall entitle the Company, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach or threatened breach. The
parties understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 

(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided however that the Company shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.

 

(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.



 

 

(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by private overnight mail
service (e.g. Federal Express) to the party at the address set forth above or to
such other address as either party may hereafter give notice of in accordance
with the provisions hereof. Notices shall be deemed given on the sooner of the
date actually received or the third business day after sending.

 

(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.

  

(h)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

 

[signature page follows]

 



 

 

 

COMPANY:

 

BTX TRADER LLC

 

 

By:                                                                           

        

Title:  

 

EXECUTIVE: DIVYA THAKUR


 

___________________________________

 

 

AGREED AND ACKNOWLEDGED:

 

WPCS INTERNATIONAL INCORPORATED

 

By:                                                                           

 

Title:  

 

 

 